Eminent domain; taking; fair market value; Redwood National Park. — Plaintiffs seek just compensation for 115.31 acres bordering the Pacific Ocean (part of a larger parcel of 149.53 acres of land which plaintiffs purchased in December 1953), title to which vested in the United States pursuant to Pub. L. 90-545, enacted October 2, 1968, establishing the Eedwood National Park. On October 18,1972 Commissioner William E. Day, now retired, issued an opinion wherein he determined the value of the land acquired by the United States on the basis of the best and highest use for which plaintiffs’ property was suitable on October 2,1968, and concluded that plaintiffs are entitled to recover $210 per acre from October 2,1968 to the date of payment. On February 2,1973, upon consideration of Commissioner Day’s opinion, a memorandum report of Chief Commissioner Gamer, and a stipulation of settlement of the parties, since the court agrees with Commissioner Day’s opinion, findings of fact and recommended conclusion of law, the court, by order, adopted the same as *756the basis for its judgment in this case and entered judgment for plaintiffs and against the United States for $24,215.10 plus interest thereon at the rate of 6% per annum from October 2,1968 to the date of payment. The court further ordered that the amount of judgment entered be paid by defendant from moneys presently available from appropriations made pursuant to Pub. L. 90-545.